July 29, 19%

Hon. Robert S. Calvert
Comptroller of Fubllc Accounts
Capitol Station
Austin, Texas          Opinion No. S-75 1
                          Re: Valldlty of a contract for
                              prlntlng and stationery for
                              the Legislature which ya6
                              not let on competitive bida
                              and approved by the Qouernor,
                              Secretary of State.,and
                              Comptroller of Public Ac-
                              counts prior to performance
Dear Wcr Calvert:             under said contract.
         You have requested an opinion on the following
questions:
          "l.~Does the Legitilaturehave $he
     authority to provide for s~tatloneryand prlnt-
     lng, binding, equipment, and secure repalrs
     for the use of the Legislature without the
   '"'lettingof a contract upon competitive bids?
          "2,.IP contracts must be let for,prlnt-
     lng and binding, do they require appro.val
     of the Covernor, Secretary of State, and.
     Comptroller?
          “3. If the above listed Items must be
     obtained or performed under contract, doea
     Article   616 aleo   apply?
          "4. After a regular aontract has been
     let to the lowest responsible bidder for all
     stationery,prlntlng and binding, and the
     repa,lrlngand the furnishingthe halla~and
.   .




        Hon. Robert S. Calvert, page 2 (S-75)


             rooms used for the meeting of the Leglsla-
             lx+ and Its committees,should the Leglsla- .,
             ture disregard the regtilar‘kontkatit
                                                 and pur-
             chase any or all of the Items,listed above
             from a person other than the lowest bidder
             in the regular contract and at a price equal
             to or less than the price set out In the
             regular contract, would the Governor,
            .Secretaryof State, and Comptrollerbe author-
             ized to approve this last purchase by the
             Legislatureand would such approval author-
             ize the Issuance of warrants In payment of a
             claim for such purchases?"
                  Section 21 of Article XVI of the Constitution
        of Texas, ~provldeti:
                  "All stationery and printing, except
            proelamatlonsand such printing as may be
            done at the Deaf,and Dumb Asylum, paper, and
            fuel used In t~heLegislatureand other de-
            partments of the government, except the
            Judicial Department,,shallbe furnished, and
            the printing and binding of the laws, journals
          *y,and department report,s,and all othe,rprlnt-
            lng and bfndlng and the repairing and fur-
            nishing the halls and,rooms used for the
            meetings of the Legislatureand lts~commlttees,,
            shall be performed under ,contrabt,to be'
            given to the lowest responslble,bidder,below
            such n+xlmum price, and under such regulations,
            as shall be preacrlbed by lay,. No member or
            offioer of any departmentof the gov.ernment
            shall be In any way InterestedIn such con-
            tract; and all such contracts shall be sub-
            ject to the approval of the Governor, Secre-
            tary of State and Comptroller."
                  The provisions above quoted~are mandatory and
        the approval of the Governor, Secretary of State and
        Comptroller Is essential to the validity of any contract
        govkrned by Its provisions. Teer v. Mcknn, 65 S.W.2d
362 (Tex.Clv.App.1933). In State v. Steck Co..,236
     A-.



              Hon. Robert S. CBlveet,        page, 3,(S-75)


             ,S.V.2d 866 (Tex.Clv,Apti.      19511 errorrei.)     the 00wf held
              Invalid a contract for the manufacture of clgarette:,tq
              atampe which had note .been let on. a mmpetit~ive .-bid bsrrla
              and me not approved,~.by’      thb:.Oo+rnW,, Secretary *of .Btat,e,
              and Comptroller.       The Court s:tated:
                           11. , . There the CQurt~f~ur$d ~tl%eEtiw
                 , .were “I*anufaotured’.; if 80, then the oqn-
                     pact 3’or their nuihutW,Wre~Creae~reWlmd. .W
                     be awerd,ed ‘in the manner provided in ~+iPt.
                  ‘, 7047e-1,Set, 3, mpra..        If sprinted, .then
                    ~,.suchcontmat    ,wa# required. $0 be 8wmdql fn
                     the’ manner, ~movlded: IWthat Artiale aq! ,*$a~~,,
                     Art, XVI.,,.sec. 23 ,of ,me conati$ution,. mwrh
                         .:    “A . .                 .,,,.
                                                        !,. .,..I
                               II. . . . In ~m&ng the $$mtrao*, baiozku&,
                     ..~the ofricera, of ‘th&,Stat;e. .jmild exeralee only
                     ‘: those pouem upnferred on thetu by the law .qi               .
                         the Statue, and the power t,o’make;the son-
                        ,$rac,t., .aa it: war,,mde,. .ia., not ~$ravided !+
                         that ‘Im, fo&q~,whlqh”reaeon..a ~l@gal.~~~lg8~
                        ,tlon ‘against the Stafe~ was not : oLyBe$sd‘%y
                         the umiuthoalaed cont$met,., tilid,ap,pe&&W!,&
                         $m:yaa        not grovidod i?or by .,m?-exNting
                                   PO& North :CavaUr Club, a, ;SheM,:.;,
                      125 GOX. 339, 83 S.N..?d~66Ol..Au&ln
                                                         ,N&lenal
                      Bank v.’ Sheppard, 123 'Tex,,
                                                 ~272~~
                                                     71,S42d   ~
                       2421 Nlcholr v. State, 11 TexXiv~iApp.,       327,
                       32 &W.W.‘45% Er&M’.i State v~. .Psrl+ln.                              ’
                       Tqx.CIv.App~., 79 S.W.2d143,.Br.Dio.
                            In ~vliw tir the foregciing qe, at&qW &ii         Wu?
           tm0       (~0~
                        ~r0iww.:
                                                                                        .*
                         l., The Legislature doer no+ have authoritY t;o
           provide  for stationery and printing,. binding, QQIPipauti~~
           and repairs Sclr the we ot the I@girl,atW?e Withput. ,%&O
           letting of a c.ontraot upon oom&iz,$abl,@.        N+C@I&,
           hart, XVI, Seo.21; Teer. V, MC            1 &tiate v.~ S&a*
           co., aupra.
                        2. Such contrapts mua* b@ ~approyad ,by .&he
           Governor, Sewetary  of estate and ComptrolJej?,. ?peSr Q  ~.
           McOsnn, supra.                                         .
                                          .,’

‘\
.   f


                                                                       *:
                                                                         ._
                                                                              -




        Bon. Robert S. Calver,t,page 4 (.S-75).
                                            ,~’


                   s 3,*-Article 616; Vernon’s ~~.tii’l    Statutee; ap-
        pl~les@ ,suohcontrac~ts     for printing and atatlonery. How-
        ever, the CoinptrQ43er    can only ,approve:suohacoounts.if
        the contract‘Wet+“th.e     requiremeats of Se&&n 21’of :Article
        XVI of the Constitutionof Texas.
              ,-
                ‘. : ~4.’  Supplies,atidse,rvicesenumerated.inSection
        21 ‘of Article XVI bf:the Constitutiono’f.Texas‘.oannot     be
        purcha,sed,,
                   from~anyone ,whodde~snot hold a ootiract there-
        for which has been let on competitivebids and which has
        been approved by the Governor, Secretary       of .State,and
        ComptrolY.f3,  even though’,the  price’pa~idWnot In excess
        of the ‘regulardo,ntractprice then lriforce ,for similar
        supplies. and.zaez%Lces. If additional sup&ies or services
        not covered by th,eoriginal contrac.tare needed, 8,new
        contract must be entered into for such addltlonal suppl,les
        or services in.compliancewith Section 21 of,Article XVI of
        the Cotisti.tut$o$‘~ ‘State, %?.~’
                                        ~S$eckCo.., ,suwa.
              .                      .sup@f&qy ~:. .:        ~‘~
                               .,,               :’
                      Section 21.of.Art+zle m, ‘of’     th&o&stl-
             tution ef Teixasrequires that statxiwqry.and’
             prin,ting,  ;bbitid,ing,
                                    and the’repa.ir*ng, and.furnish-
             ing of ~thi? ~:hal,ls
                                 and rooms used,for meCinga. of
             the’Legi~slature   ,be.‘furnishedby the l$&Wtig~of
             con.traM% o;zi  oompetiti.ve bids ~jindthat Che con-
             Wacta ‘be,  approved by.1th.e~Governor,Secretary ::
             of Sta.tearidCoinptroll.er.           ~‘,

                            ,‘.’
        APPROVED:
        ~>>, .,.I~.,.y,,
        B. Duncan Davis
        County Affairs Division
                ‘;
        Mary E. Wall
        Reviewer
               ‘~
        Robert S.,Trot&. ,
        First Assistant
        John Ben,Shepperd
        AttorneysGjneral.
        JR:am
             .: